                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

 In The Matter Of The Search Of:
                                                            No. 07-mj-90
 A residence located at 2067 Grant Street,                     ORDER
 Dubuque, Iowa 52002, more fully
 described as a one-story home with grey
 siding, light colored brick, adjacent
 curtilage, black shutters, an attached
 garage, as well as all vehicles and other
 structures located on the property.




       The matter before the court is United States Magistrate Judge Mark A. Roberts’s
Report and Recommendation (docket no. 53).            The Report and Recommendation
recommends that the court grant Movant John Tompkin’s (“Movant”) Motion for Return
of Seized Property (docket no. 26) under the following terms: (1) Approving and
incorporating the agreements of the parties as set forth in the “Stipulation and Partial
Settlement Agreement” (docket no. 41) and “Supplemental Stipulations of the Parties”
(docket no. 50); (2) ordering the government to deliver, at the government’s expense, to
the Movant’s Designee at the residence at 2067 Grant Street, Dubuque, Iowa, all of the
“agreed items” as that term is defined in the parties’ “Supplemental Stipulations and
Partial Settlement Agreement” (docket no. 50-1);1 and (3) directing that in the event that


       1
         The Movant’s Designee must attempt to coordinate a mutually agreeable delivery
date no sooner that 45 days after entry of this order and no later than 90 days after entry
of this order. If the parties are unable to agree on a date, either party may apply for a
status conference before Judge Roberts to select a date.
the Movant’s Designee should refuse or fail to accept receipt of any or all of the agreed
items, at the time and location previously arranged between the Movant’s Designee and
the agent of the government, such item(s) shall immediately be deemed to have been
forfeited and abandoned to the government. 2
       On February 4, 2019, the Movant filed a pro se “Motion for the Return of Seized
Property” (docket no. 26). On February 6, 2019, the matter was referred to Judge Roberts
for issuance of a report and recommendation pursuant to U.S.C. § 636(b)(1)(B). See
February 6, 2019 Order (docket no. 27). On December 20, 2019, Judge Roberts issued
the Report and Recommendation. In the Report and Recommendation, Judge Roberts
advised the parties that “[o]bjections to this Report and Recommendation . . . must be filed
within fourteen (14) days of the service of a copy of this Report and Recommendation.”
Report and Recommendation at 3. Objections to the Report and Recommendation were
due by January 3, 2020. See docket no. 53. Neither party has filed objections to the
Report and Recommendation, and the time for doing so has passed.
       Pursuant to statute, the court applies the following standard of review to the report
and recommendation of a magistrate judge:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Civil Procedure 72(b) provides for de
novo review of a magistrate judge’s report and recommendation on dispositive motions
when objections are made. Fed. R. Civ. P. 72(b)(3). The Eighth Circuit Court of
Appeals has held that it is reversible error for a district court to fail to conduct a de novo

       2
        In such a circumstance, the Movant shall be considered as having given up and
given away, any right, title or interest in such agreed upon item(s), and the item(s) may
immediately thereafter be disposed of or placed into use by the government.

                                              2
review of a magistrate judge’s report and recommendation when such review is required.
See United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003) (providing that “failure
to engage in the required de novo review is reversible error”).
       The statute governing review provides only for de novo review of “those portions
of the report or specified proposed findings or recommendations to which objection is
made.” 28 U.S.C. § 636(b)(1). The court reviews the unobjected-to portions of the
proposed findings or recommendation for “plain error.” See United States v. Rodriguez,
484 F.3d 1006, 1010-11 (8th Cir. 2007) (noting that, where a party does not file objections
to a magistrate’s report and recommendation, the party waives the right to de novo review
and the court will review the decision for plain error).
       In this case, no objections have been filed, and it appears to the court upon review
of Judge Roberts’s findings and conclusions that there is no ground to reject or modify
them. Therefore, the court ACCEPTS Judge Roberts’s Report and Recommendation of
December 20, 2019. Accordingly, the Report and Recommendation (docket no. 53) is
ADOPTED and the Movant’s Motion for Return of Seized Property (docket no. 26) is
GRANTED under the terms set forth above and in the Report and Recommendation.
       IT IS SO ORDERED.
       DATED this 21st day of January, 2020.




                                             3
